Case 2:18-cv-00086-SJF-AKT Document 90-2 Filed 12/02/20 Page 1 of 3 PageID #: 627




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  DERELL MEYNARD, individually and on behalf of all others
  similarly situated,
                                                                     Case #: 18-CV-
                                                                     00086(SJF)(AKT)
                                                       Plaintiffs,
                                                                     DECLARATION OF
                           - against –                               RUBEN MERCEDES

  WHOLE FOODS MARKET GROUP,

                                                     Defendants.


        I, Ruben Mercedes, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that

 the following is true and correct to the best of my knowledge and belief.

    1. My name is Ruben Mercedes. I currently reside in the State of New York, Queens

        County.

    2. I was employed as an Assistant Team Leader for the produce department by Whole

        Foods Market Group at its Upper West Side store—located at 808 Columbus Avenue,

        New York, New York 11025—in 2012.

    3. During my employment with the Defendant, the produce department consisted of

        approximately 24-30 employees.

    4. All 24-30 employees were manual laborers. Their responsibilities required that they

        work with their hands far in excess of 25% of the time. Responsibilities included

        unpacking shipments of produce, stocking shelves, rotating inventory, creating and

        maintaining displays, and keeping the department clean and organized.
Case 2:18-cv-00086-SJF-AKT Document 90-2 Filed 12/02/20 Page 2 of 3 PageID #: 628




    5. No member of the produce department is exempt from working on the sales floor and

       completing the previously mentioned responsibilities. This includes positions like

       Produce Buyer.

    6. Produce Buyers—who are responsible for taking inventory and placing order for more

       produce—only do so for at most an hour and a half of an eight-hour shift. Once the Buyer

       places the order, they must return to the sales floor to continue to complete the

       responsibilities of a regular produce department team member.

    7. To claim that a Produce Buyer has specialized work that is unlike any of the

       responsibilities of a regular produce team member is like making up a story and is untrue.

       A produce buyer is simply a produce team member who has an additional responsibility

       to perform during a small part of the day.

    8. During my employment with Whole Foods Market Group, there were at least 250

       employees working at the Upper West Side location.

    9. The only job titles at the Upper West Side store who were not engaged in manual labor at

       least 25% of the time were the store manager, the assistant manager(s), the marketing

       team, and other office personnel.

    10. Of the 250 employees at the Upper West Side store, I would estimate that 230 of the

       employees, or 95%, are manual laborers. Departments like seafood, grocery, bakery,

       specialty, prepared foods, among others, perform similar functions and responsibilities to

       those of the produce department. Their job is to unpack shipments, stock their

       department, rotate inventory, create and maintain displays, assist customers and keep

       their department clean and organized. Cashiers also are engaged in physical activity

       virtually all day.
Case 2:18-cv-00086-SJF-AKT Document 90-2 Filed 12/02/20 Page 3 of 3 PageID #: 629




    I declare that the foregoing is true and correct.

 Dated: Huntington, New York
 November 30, 2020




                                                        ______________________________
                                                        Ruben Mercedes
